Citation Nr: 0921755	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C (also claimed as liver disease). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a blood disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had verified military service from December 1974 
to October 1981, and unverified U.S. Army Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By that rating action, the RO in part 
determined that new and material evidence had not been 
received to reopen the previously denied claims as noted on 
the title page of this action. The Veteran timely appealed 
the RO's August 2005 rating action, and this appeal ensued.  
Jurisdiction of the claims files currently resides with the 
New York, New York RO.

In September 2008, the Veteran failed to appear for a hearing 
before a Veterans Law Judge at the RO in New York, New York 
(i.e., Travel Board hearing).  The Veteran specifically 
requested that his TB hearing not be re-scheduled, and that 
his appeal be forwarded directly to the Board for appellate 
consideration.  Thus, the Board will proceed with appellate 
review of the instant appeal.  (See, VA Form 21-4138, 
Statement in Support of Claim, dated and signed by the 
Veteran in September (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Among other responsibilities, VA has a duty to notify 
claimants of what evidence would substantiate claims for 
benefits. With regard to petitions to reopen previously 
denied claims, VA must examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Failure to provide this notice is 
generally prejudicial. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this matter, the RO forwarded a letter to the Veteran in 
March 2005 that did not comply with the ruling in Kent.  
While it stated that the Veteran must submit new and material 
evidence to reopen his claims, it did not state the reasons 
for the prior denials of the claims, nor evidence which would 
substantiate the element or elements to establish service 
connection. Kent, 20 Vet. App. at 9.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  Contemporaneously with the directives 
in paragraph 1, above, the RO/AMC should 
send the Veteran a VCAA letter providing 
a detailed and case-specific definition 
of the requirement of "new and material 
evidence" as it pertains to the petition 
to reopen the claims of service 
connection for hepatitis C, PTSD, and a 
blood disease, to include but not limited 
to the bases for the prior denials, as 
required by the Court's holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any appropriate VA 
examinations if new and material evidence 
is submitted, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




